                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


ANTIONETTE A. BAYLETS-                                  No. 4:18-CV-00060
HOLSINGER,
                                                        (Judge Brann)
                 Plaintiff,
                                                        (Magistrate Judge Carlson)
         v.

THE PENNSYLVANIA STATE
UNIVERSITY,

                 Defendant.

                                           ORDER

                                    NOVEMBER 29, 2018

    1.        On January 9, 2018, Plaintiff filed a complaint against Defendant.

    2.        On June 21, 2018, Defendant moved to dismiss that complaint.

    3.        On October 30, 2018, Magistrate Judge Martin C. Carlson recommended

              granting that motion in part and denying it in part. Objections to that

              Report and Recommendation were due by November 13, 2018, but none

              were filed.

    4.        This Court has reviewed Magistrate Judge Carlson’s Report and

              Recommendations, finds “no clear error on the face of the record,”1 and

              agrees with Judge Carlson’s reasoning and recommendation.




1
    Univac Dental Co. v. Dentsply Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010).
5.   Therefore, IT IS HEREBY ORDERED that Magistrate Judge Carlson’s

     Report and Recommendation, ECF No. 26 is ADOPTED IN ITS

     ENTIRETY, and Defendant’s Motion to Dismiss, ECF No. 21, is

     GRANTED IN PART AND DENIED IN PART, as follows:

     a.    Plaintiff’s ADA and FMLA claims are DISMISSED.

     b.    With respect to Plaintiff’s Title VII and whistleblower retaliation

           claims, within thirty days of the date of this Order, Plaintiff

           SHALL FILE a Second Amended Complaint which recites factual

           allegations which (1) are sufficient to raise Plaintiff’s claimed right

           to relief beyond the level of mere speculation; (2) contains “a short

           and plain statement of the claim showing that Plaintiff is entitled to

           relief,” set forth in averments that are “concise and direct”; (3)

           states Plaintiff’s claims in short, concise, and plain statements, and

           in sequentially numbered paragraphs; and (4) names proper

           defendants, specifying the offending actions taken by a particular

           defendant, and indicating the nature of the relief sought by the

           Plaintiff.

6.   This case is remanded back to Magistrate Judge Carlson.


                                         BY THE COURT:

                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge
